Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed June 22, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00220-CV

 
In Re Sourceone Capital Group, L.P. and Rampart
Resolution Group, LLC, Relators

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On March 10, 2010, relators, SourceOne Capital Group,
L.P. and Rampart Resolution Group, LLC, filed a petition for writ of mandamus
in this Court.  See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see
also Tex. R. App. P. 52.  On June 21, 2010, relators filed a motion to
dismiss this original proceeding because the underlying case has settled.  See
Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, relators’ petition for writ of mandamus
is ordered dismissed.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Frost, Boyce, and Sullivan.